DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed on 13 August 2020.
Claims 1-10 and 12-21 are under examination.
Claim 11 is cancelled
Claims 1-10 and 12-21 are rejected.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04 September 2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 7, 14 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 2 is directed to an apparatus but the claim fails to recite structures that would define the claimed network and that would perform the recited functions; this makes the claim indefinite.

Claim 4 is directed to an apparatus but the claim fails to recite structures that would define the claimed network and that would perform the recited functions; this makes the claim indefinite.

Claim 7 recites the limitation "the structure" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the size" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 14 recites the limitation "the structure" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 19 recites the limitation "the structure" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 19 recites the limitation "the size" in line 2.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 10 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Claim 10 recite a computer readable medium which appears to cover both transitory and non-transitory embodiments. The United States Patent and Trademark Office (USPTO) is required to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir.1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non- transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijiten, 500 F.3d 1346,1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter eligibility Under 35 U.S.C § 10, Aug. 24,2009:p.2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-6, 9, 10, 12, 16-18 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lei et al. (US Publication 2021/0226740).

With respect to claims 1, 2 and 10, Lei teaches A method of operating a user equipment in a radio access network, (User equipment, Figure 1) the method comprising:

transmitting acknowledgement information reporting on subject transmissions based on a HARQ codebook; (a HARQ-ACK codebook corresponding to the plurality of DL transmissions is transmitted and HARQ-ACK codebook includes HARQ-ACK NACK or ACK, Paragraph 81) and

the HARQ codebook indicating a bit pattern of the acknowledgement information, (HARQ-ACK codebook includes M NACK bits, Paragraph 81)  the bit pattern having a plurality of subpatterns, each subpattern being associated to a different subdivision of a reception time interval to which the acknowledgement information pertains, (transmission block is divided into code block groups (CBGs) and generate NACK bit for each CBG, Paragraph 81)   and each subpattern having a predetermined number of bits of acknowledgement information associated to subject transmissions of the subdivision. (Number of NACK bits is determined based on RRC signaling, RRC configures maximum number of CBGs per TB, Each CBG is mapped to a NACK bit, Paragraph 81. Examiner note: Subpattern is defined in specification to have size of one bit and indicate acknowledgment information)

With respect to claims 3 and 4, Lei teaches A method of operating a user equipment in a radio access network, (User equipment, Figure 1) the method comprising:

receiving, from a user equipment, acknowledgement information reporting on subject transmissions based on a HARQ codebook; (a HARQ-ACK codebook corresponding to the plurality of DL transmissions is transmitted and HARQ-ACK codebook includes HARQ-ACK NACK or ACK, Paragraph 81) and

the HARQ codebook indicating a bit pattern of the acknowledgement information, (HARQ-ACK codebook includes M NACK bits, Paragraph 81)  the bit pattern having a plurality of subpatterns, each subpattern being associated to a different subdivision of a reception time interval to which the acknowledgement information pertains, (transmission block is divided into code block groups (CBGs) and generate NACK bit for each CBG, Paragraph 81)   and each subpattern having a predetermined number of bits of acknowledgement information associated to subject transmissions of the subdivision. (Number of NACK bits is determined based on RRC signaling, RRC configures maximum number of CBGs per TB, Each CBG is mapped to a NACK bit, Paragraph 81. Examiner note: Subpattern is defined in specification to have size of one bit and indicate acknowledgment information)

With respect to claims 5 and 17, Lei teaches wherein different subpatterns have different sizes, (since M Nack bits can be different sizes since it depends on number of CBGs, number of CBGS varies, Paragraph 81) 

With respect to claims 6, 12 and 18, Lei teaches wherein a structure of one or more of the subpatterns is at least one of determined based on, and corresponding to, scheduling assignments pertaining to the associated subdivision, (timing offset values are included in a downlink association set configured by RRC signaling, and three bits in DL assignment are used to explicitly indicate a HARQ-ACK  

With respect to claims 9, 16, and 21, Lei teaches wherein the reception time interval is a slot. (Slot, Figure 9) 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7, 13, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (US Publication 2021/0226740) in view of Lei2 et al. (US Publication 2021/0176011).

With respect to claims 7, 13, 14 and 19, Lei teaches wherein the structure of one or more of the subpatterns is adapted dynamically, (timing offset values are configured dynamically, Paragraph 41) 
Lei doesn’t explicitly teach whereas the size of the one or more subpatterns is configured semi-statically. 
Lei2 teaches whereas the size of the one or more subpatterns is configured semi-statically. (The HARQ-ACK codebook size can be semi-statically changed by adjusting the configured maximum number of CBGs and/or the number of bundled PDSCHs via a RRC signaling, Paragraph 35)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Lei by configure codebook size semi-statically as taught by Lei2. The motivation for combining Lei and Lei2 is to be able to reduce signaling overhead for a HARQ-ACK codebook and avoids misunderstanding between a base unit and a remote unit when determining a HARQ-ACK codebook.

Claims 8, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (US Publication 2021/0226740) in view of Gou et al. (US Publication 2020/0295886).

With respect to claims 8, 15 and 20, Lei doesn’t teach wherein the subdivisions have different durations.
Gou teaches wherein the subdivisions have different durations. (Different subcarrier spacing’s (SCSs) are provided. typical SCSs are 15 KHz, 30 KHz, 60 KHz and 120 KHz. These different SCSs will lead to different time duration of a scheduling unit. For example, if a scheduling unit includes 14 Orthogonal Frequency Division Multiplexing (OFDM) symbols, and a scheduling-unit length of a carrier (CC) with a subcarrier spacing of 15 KHz is N, a scheduling-unit length of a carrier with an SCS of 30 KHz is N/2, a scheduling-unit length of a carrier with an SCS of 60 KHz is N/4, and a scheduling-unit length of a carrier with an SCS of 120 KHz is N/8, paragraph 3) 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Lei by configuring the subdivisions have different durations as taught by Gou. The motivation for combining Lei and Gou is to be able to ensure that the codebook size is consistent between the base station and the UE when scheduling-unit time durations of the aggregated carriers are different and if the HARQ-ACKs of the TBs in multiple aggregated CCs are required to be multiplexed together.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Onggosanusi et al. (US Publication 2014/0226702) discloses precoding of Physical Downlink Shared Channel (PDSCH) data and dedicated reference signals with codebook-based feedback for multi-input multi-output (MIMO) transmissions.
Takeda et al. (US Publication 2018/0323907) discloses transmitter that transmits delivery acknowledgement signals (HARQ-ACKs), a receiver that receives downlink control information including: in one or more predetermined subframes of the downlink control information, first information that 
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI AHMED/               Examiner, Art Unit 2472